OPINION
PER CURIAM.
Petitioner John Douglas Parker filed a petition for writ of mandamus on December 15, 2011, asking us to order the District Court to render a decision on his motion to vacate his sentence under 28 U.S.C. § 2255. Parker’s § 2255 motion, filed in July 2010, had been ripe for disposition since October 2010.
By order entered December 19, 2011, the District Court dismissed Parker’s § 2255 motion, declined to issue a certificate of appealability, and closed Parker’s case. Because the District Court granted Parker the relief he requested in his mandamus petition — a decision on his § 2255 motion — his mandamus petition has been rendered moot, and we will deny it accordingly.